        Case 4:20-cv-00110-MW-MAF Document 9-4 Filed 04/06/20 Page 1 of 2



WHAT IS THE HIGHEST PETITION REQUIREMENT EVER MET BY A CANDIDATE?
State Year   Candidate        Ballot Label         Office     Signatures Required
 Ala.     2008 Chuck                  independent         President         5,000
               Baldwin
 Alas.    1982 Dick Randolph           Libertarian        Governor         *4,880
 Ariz.    2008 Ralph Nader            independent         President        21,759
 Ark.     2006 Rod Bryan              independent         Governor         10,000
 Calif.   1992 Ross Perot             independent         President       134,781
 Colo.    1992 Ross Perot             independent         President        *5,000
 Conn.    1994 Tom Scott            Independence          Governor        *11,412
 Del.     1992 Ross Perot             Independent         President         2,880
 D.C.     1964 Clifton              Soc. Workers          President       *13,319
               DeBerry
 Fla.     1996 Ross Perot                Reform           President       *65,596
 Ga.      1968 George                   American          President       *83,339
               Wallace
 Hi.      1992 Ross Perot             independent         President         3,686
 Ida.     1980 John Anderson          independent         President       *10,323
 Ill.     1975 Willie Mae            Soc. Workers         Mayor of        *41,403
               Reed                                        Chicago
 Ind.     1988 Lenora Fulani        New Alliance          President        31,077
 Iowa     2008 Cynthia                    Green           President         1,500
               McKinney
 Kan.     2008 Ralph Nader            independent         President         5,000
 Ky.      2008 Ralph Nader            independent         President         5,000
 La.      1992 Ross Perot        Prudence, Action,        President         5,000
                                           Results
 Me.      1976 Benjamin                Prohibition        President       *10,920
               Bubar
 Md.      1980 John Anderson          independent         President       *55,517
 Mass.    1962 H. Stuart              independent      U.S. Senator       *72,514
               Hughes
 Mich.    2004 Ralph Nader           independent          President       *31,766
 Minn.    2008 Bob Barr               Libertarian         President         2,000
 Miss.    2008 Ralph Nader           independent          President         1,000
 Mo.      1988 Lenora Fulani        New Alliance          President       *21,083
 Mt.      1994 Steve Kelly           independent     U.S. House-at-        10,186
                                                              large
 Neb.     2008   Ralph Nader          independent         President         2,500
 Nev.     1980   John Anderson        independent         President        *9,533
 N.H.     2008   Bob Barr              Libertarian        President         3,000
 N.J.     2009   Chris Daggett        independent         Governor            800
 N.M.     2004   Ralph Nader          independent         President        14,527
 N.Y.     1992   Norma Segal           Libertarian     U.S. Senator       *20,000



                                                                         Exhibit C
                                                                      Pages 1 of 2
        Case 4:20-cv-00110-MW-MAF Document 9-4 Filed 04/06/20 Page 2 of 2



 No.C.    1992 Ross Perot                     independent              President                 63,831
 No.D.    2008 Ralph Nader                    independent              President                  4,000
 Ohio     1946 Arla Albaugh                 Socialist Labor            Governor                 *30,953
 Okla.    1988 Ron Paul                         Libertarian            President                 37,671
 Ore.     1980 John Anderson                  independent              President                *30,897
 Pa.      1984 David                            Libertarian            President                 49,993
               Bergland
 R.I.     2008 Gloria La Riva                  Socialism &              President                  1,000
                                                 Liberation
 So.C. 2008 Ralph Nader                        independent             President                  10,000
 So.D. 1934 Knute Walsted                      independent             Governor                   *5,682
 Tenn. 2008 Cynthia                            independent             President                     275
            McKinney
 Tex.  1996 Ross Perot                         independent             President                 61,541
 Utah 2008 Ralph Nader                         independent             President                  1,000
 Vt.   1970 William Meyer                    Liberty Union          U.S. Senator                  1,611
 Va.   1996 Harry Browne                        Libertarian            President                *15,168
 Wash. 2008 Bob Barr                            Libertarian            President                  1,000
 W.V. 2008 Chuck                              Constitution          Constitution                *15,118
            Baldwin
 Wis.  1964 Wayne                        Socialist Workers          U.S. Senator                  *5,000
            Leverenz
 Wy.   1996 Ross Perot                         independent              President                 *9,810
See page 4 for more on this chart. The chart refers to petitions that list a candidate running in a general
election. An asterisk in the “signatures required” column means the law that required that candidate to
get that many signatures has since been amended to require fewer signatures.




                                                                                              Exhibit C
                                                                                           Pages 2 of 2
